DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 20 have been considered but are moot in view of the new ground(s) and interpretation of the rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharifi et al. (US 2019/0028283 A1-hereinafter Sharifi.)
Regarding claim 1, Sharifi discloses a physically unclonable function (PUF) structure comprising: 
a plurality of gain cells defined to exclude oscillators and each electrically connected to both a first multiplexer and a second multiplexer (at least figures 5A & 5C, [0094][0097]-[0098], memory-based PUF, each memory (gain cell) connects/couples to two multiplexers), each of the plurality of gain cells being a transistor-based cell memory (at least [0056][0097], memory component may be based on transistor parameter variation); and 
a current sense amplifier receiving outputs directly from the first and second multiplexers (at least figures 5C, [0098], component that receives outputs from the D flip flop is interpreted as being equivalent to the recited current sense amplifier.)

Regarding claim 4, Sharifi discloses the PUF structure of claim 1. Sharifi also discloses a relative retention time of a group of gain cells including transistors is used for reading PUF data (at least [0056][0087][0089][0097], transistor parameters variation is used as PUF source.)
Regarding claim 5, Sharifi discloses the PUF structure of claim 1. Sharifi also inherently discloses read bitlines of transistors of the plurality of gain cells are directly connected to the first and second multiplexers (Sharifi-at least figures 5A & 5C, [0056][0089]-[0090][0097], i.e.: PUF measurement circuitries that read/obtain transistor parameters variation, different delays of logic gates are connected to first and second MUXes.)

Regarding claim 6, Sharifi discloses the PUF structure of claim 5. Sharifi also inherently discloses signals of the read bitlines of the plurality of gain cells are compared by the current sense amplifier (at least figures 5A & 5C, [0098].)

Regarding claim 7, Sharifi discloses the PUF structure of claim 1.  Sharifi inherently also discloses read bitlines of the plurality of gain cells are connected in different order to input ports of the first and second multiplexers (at least [0097]-[0098], different combinations of c-bit challenges provides different PUF values for different MUX delay paths.) 

Regarding claim 8, Sharifi discloses the PUF structure of claim 7. Sharifi also discloses when a challenge is applied to both the first and second multiplexers, an output of each multiplexer is different (at least [0098], i.e.: outputs a 1 or zero.)

Regarding claim 9, Sharifi discloses the PUF structure of claim 8. Sharifi inherently also discloses the output of each multiplexer is different as a result of the different order of the read bitlines connections of the plurality of gain cells to the input ports of the first and second multiplexers (at least [0098][0109], different combination of c-bit challenges provides to extract different PUF values for different MUX delay paths.)

Regarding claim 11, Sharifi discloses a method for forming a physically unclonable function (PUF) structure, the method comprising: 
electrically connecting each of a plurality of gain cells defined to exclude oscillators to both a first multiplexer and a second multiplexer (at least figures 5A & 5C, [0094][0097]-[0098], memory-based PUF, each memory (gain cell) connects/couples to two multiplexers), each of the plurality of gain cells being a transistor-based cell memory (at least [0056][0097], memory component may be based on transistor parameter variation); and 
 receiving outputs from the first and second multiplexers by a current sense amplifier (at least figures 5B & 5C, [0096]-[0098], D flip flop receives outputs from two multiplexers.)

Claim 14 is rejected for the same rationale as claim 4 above.
Claim 15 is rejected for the same rationale as claim 5 above.
Claim 16 is rejected for the same rationale as claim 6 above.
Claim 17 is rejected for the same rationale as claim 7 above.
Claim 18 is rejected for the same rationale as claim 8 above.
Claim 19 is rejected for the same rationale as claim 8 above.
Regarding claim 20, Sharifi discloses a method for forming a physically unclonable function (PUF) structure, the method comprising: 
electrically connecting each of a plurality of gain cells defined to exclude oscillators to both a first multiplexer and a second multiplexer (at least figures 5A & 5C, [0094][0097]-[0098], memory-based PUF, each memory (gain cell) connects/couples to two multiplexers), each of the plurality of gain cells being a transistor-based cell memory (at least [0056][0097], memory component may be based on transistor parameter variation); and 
 receiving outputs from the first and second multiplexers by a current sense amplifier (at least figures 5B & 5C, [0096]-[0098], D flip flop receives outputs from two multiplexers.)
using a relative retention time of a group of gain cells including transistors for reading PUF data (at least [0056][0089]-[0090][0097], i.e.: PUF measurement circuitries that read/obtain transistor parameters variation, different delays of logic gates are connected to first and second MUXes.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi and in view of Wong et al. (US 2017/0301406 A1-hereinafter Wong.)
Regarding claim 2, Sharifi discloses the PUF structure of claim 1. 
Sharifi does not explicitly disclose each of the plurality of gain cells is a two-transistor gain cell memory.
However, Wong discloses each memory cell is a two-transistor (at least [0032].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Wong into the structure of Sharifi to create memory space for the structure.

Regarding claim 3, Sharifi discloses the PUF structure of claim 1.  
Sharifi does not explicitly disclose each of the plurality of gain cells is a three-transistor gain cell memory.
However, Wong discloses each memory cell is a three-transistor (at least [0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Wong into the structure of Sharifi and Hao to create memory space for the structure.

	Claim 12 is rejected for the same rationale as claim 2 above.
Claim 13 is rejected for the same rationale as claim 3 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi and in view of Lu et al. (US 2018/0131527 A1-hereinafter Lu.)
Regarding claim 10, Sharifi discloses the PUF structure of claim 1.
Sharifi does not explicitly disclose a challenge can be used as a seed for a pseudo-random number generator to generate m pseudo-random numbers as inputs to the PUF structure.
However, Lu discloses a seed for a pseudo-random number generator to generate m pseudo-random numbers as input to a PUF structure (at least figure 1, [0015]-[0017], a number of addresses is generated based on an element selected from a combination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Lu into the structure of Sharifi to enhance the authentication of the structure.

Second rejections for claims 7-9 and 17-19:
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi and in view of Sisodia et al. (US 2019/0066814 A1-hereinafter Sisodia.)
Regarding claim 7, Sharifi discloses the PUF structure of claim 1. 
Sharifi does not explicitly disclose read bitlines of the plurality of gain cells are connected in a different order to input ports of the first and second multiplexers.
	However, Sisodia discloses read bitlines of a plurality of cells are connected in a different order to input ports of a first and second multiplexers (at least figures 1-2, paragraphs [0010]-[0021], bitlines are connected to input ports of multiplexers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Sisodia into the structure of Sharifi to allow users to have a clear understanding of the structure.

Regarding claim 8, Sharifi and Sisodia disclose the PUF structure of claim 7. Sharifi also inherently discloses wherein, when a challenge is applied to both the first and second multiplexers, an output of each multiplexer is different (at least [0098], i.e.: outputs a 1 or zero.)

Regarding claim 9, Sharifi and Sisodia discloses the PUF structure of claim 8. Sharifi and Sisodia also disclose the output of each multiplexer is different as a result of the different order of the read bitlines connections of the plurality of gain cells to the input ports of the first and second multiplexers (Sharifi-at least [0096][0098][0109], different combination of c-bit challenges provides to extract different PUF values for different MUX delay paths; Sisodia at least figures 1-2, paragraphs [0010]-[0021], bitlines are connected to input ports of multiplexers.)

Claim 17 is rejected for the same rationale as claim 7 above.
Claim 18 is rejected for the same rationale as claim 8 above.
Claim 19 is rejected for the same rationale as claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438